689 N.W.2d 232 (2004)
IN RE ESTATE OF ARVIN
No. 123474.
Supreme Court of Michigan.
December 9, 2004.
SC: 123474, COA: 236820.
By order of July 28, 2003, the application for leave to appeal was held in abeyance pending the decisions in Bryant v. Oakpointe Villa Nursing Center (Docket Nos. 121723-24) and Lawrence v. Battle Creek Health Systems (Docket No. 122215). On order of the Court, leave to appeal having been denied in Lawrence, 469 Mich. 1043, 679 N.W.2d 71 (2004), and the opinion having been issued in Bryant, 471 Mich. 411, 684 N.W.2d 864 (2004), the application is again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the January 17, 2003 judgment of the Court of Appeals and REMAND this matter to the Court of Appeals for reconsideration in light of Bryant.